DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication fled on 9/14/2022. Claims 1-6, 22, 23, 25, 26, 32-37, 53, 54, 56, and 57 are pending on this application.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 32 have been considered but are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 22, 23, 32-36, 53, and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visconti (US20170000344) in view of Gibbons et al (US20200121235) and Tyler et al (US9775512).
Regarding claim 1, Visconti teaches a method for detecting impairment of an individual, the method comprising operating a processor to: 
receive at least one image associated with the individual (102 in fig. 1); 
identify at least one feature in each image (104 in fig. 1, para. [0034], the captured video is processed to locate a feature of the eye); 
for each feature: 
generate an intensity representation for a region of the at least one image associated with the feature (106 and 108 in fig. 1, para. [0034], Next, the captured video is processed to locate a feature of the eye (104). Features of the eye can include a pupil, an iris and/or a border between the pupil and the iris or any other discernible feature. A change in the located feature in response to the light stimuli over the predetermined time is measured. Next, data extracted from the measured change in the feature is analyzed. The data analysis can include calculating a number of parameters from the extracted data); 
apply at least one impairment analytical model to the intensity representation to determine a respective at least one impairment likelihood (110 in fig. 1, para. [0034], [0037], Next, the calculated parameters are correlated with predetermined reference parameters in a database and a probability and degree of impairment predicted based on the results of the correlation; The DBMS client SW 220 includes computer program code to update or managing the local database 218 with customized parameters used by the correlation and prediction process to calculate the resultant probability and degree of impairment of the person following the correlation and prediction step and store and maintain historical measurement data); and
define the impairment of the individual based on at least one impairment likelihood (para. [0034], degree of impairment).

	Visconti fails to teach wherein the intensity representation correspond to a frequency distribution of pixel intensities for pixels in the region.
	However Tyler teaches generating an intensity representation (col. 10 lines 48-60, analysis of the pixel frequency distribution of light intensity levels within iris region) for a region of the at least one image associated with a feature (106 in fig. 2), the intensity representation corresponding to a frequency distribution of pixel intensities for pixels in the region (col. 10 lines 48-60, analysis of the pixel frequency distribution of light intensity levels within iris region).
Therefore taking the combined teachings of Visconti and Tyler as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Tyler into the method of Visconti. The motivation to combine Tyler and Visconti would be to provide enhanced, quantitative diagnosis of ophthalmic disorders such as strabismus, nystagmus and gaze instabilities (col. 2 lines 44-48 of Tyler).


Visconti also fails to teach selecting at least one impairment model related to the feature; and 
determining a confidence level for each of the at least one impairment likelihood based on characteristics associated with the corresponding at least one impairment analytical model and that feature and define the impairment of the individual based on the respective confidence level.

However Gibbons teaches selecting at least one impairment analytical model related to a feature (para. [0078], [0104], various impairment tests, including but not limited to lack of convergence (“LOC”) test, horizontal and vertical gaze nystagmus tests (“HGN” and “VGN”, respectively), pupil dilation test, color sensitivity test, and targeting test. Each test is interpreted to have a corresponding model to analyze the results; Next, at S302, at least one of the one or more VR impairments tests are selected for administration by a test subject or test administrator using VR headset); and 
determining a confidence level for an impairment likelihood based on characteristics associated with the impairment analytical model and the feature (para. [0081], one confidence metric includes historical data of each individual impairment test result which is accessed by the processing/comparison component 152 to assess the confidence of an indication of impairment) and define the impairment of the individual based on the respective confidence level (para. [0082], In addition, or alternatively, the baseline standards, associated baseline parameter values, and associated confidence metrics from data store 160 that have been matched with the testing parameters and associated values output from the testing component 150 are output as impairment indication information).

Therefore taking the combined teachings of Visconti and Gibbons as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Gibbons into the method of Visconti. The motivation to combine Gibbons and Visconti would be to objectively, repeatedly, reliably and accurately determine impairment (para. [0009] of Gibbons).


Regarding claim 2, the modified invention of Visconti teaches a method wherein determining the confidence level for each of the at least one impairment likelihood, based on the characteristics associated with the corresponding at least one impairment analytical model and the feature comprises: 
determining whether an image quality of the at least one image satisfies a quality threshold (fig. 7C, para. [0050] of Visconti, the SUI can use PVCD sensors data such as an image of the eye 702 in relation to framing mask 704 to guide in real time a user 706 to optimal positioning of the PVCD. The leftmost image of the eye is too far and therefore would not satisfy a threshold whereas the rightmost image of the eye is just right and would satisfy a threshold); 
generating a quality indicator according to whether the image quality satisfies the quality threshold (fig. 7C of Visconti, too far, too close, and just right); and 
determining the confidence level for each of the at least one impairment likelihood (para. [0081]-[0082] of Gibbons) based at least on the quality indicator (it would be obvious to only use an image which is “just right”, as taught by Visconti, to determine impairment and an associated confidence as taught by Gibbons).


Regarding claim 3, the modified invention of Visconti teaches a method wherein determining the confidence level for each of the at least one impairment likelihood, based on the characteristics associated with the corresponding at least one impairment analytical model and the feature comprises: 
determining an image reliability indicator associated with an image view of the at least one image (fig. 7C, para. [0050] of Visconti, the SUI can use PVCD sensors data such as an image of the eye 702 in relation to framing mask 704 to guide in real time a user 706 to optimal positioning of the PVCD. The leftmost image of the eye is too far and therefore would not be reliable whereas the rightmost image of the eye is just right and would be reliable); and 
determining the confidence level for each of the at least one impairment likelihood (para. [0081]-[0082] of Gibbons) based at least on the image reliability indicator (it would be obvious to only use an image which is “just right”, as taught by Visconti, to determine impairment and an associated confidence as taught by Gibbons).


Regarding claim 4, the modified invention of Visconti teaches a method wherein determining the confidence level for each of the at least one impairment likelihood, based on the characteristics associated with the corresponding at least one impairment analytical model and the feature comprises: 
determining a feature reliability indicator associated with the feature (fig. 7C, para. [0050] of Visconti, the SUI can use PVCD sensors data such as an image of the eye 702 in relation to framing mask 704 to guide in real time a user 706 to optimal positioning of the PVCD. The leftmost image of the eye is too far and therefore would not be reliable whereas the rightmost image of the eye is just right and would be reliable); and 
determining the confidence level for each of the at least one impairment likelihood (para. [0081]-[0082] of Gibbons) based at least on the feature reliability indicator (it would be obvious to only use an image which is “just right”, as taught by Visconti, to determine impairment and an associated confidence as taught by Gibbons).


Regarding claim 5, the modified invention of Visconti teaches a method wherein determining the confidence level for each of the at least one impairment likelihood, based on the characteristics associated with the corresponding at least one impairment analytical model and the feature comprises: 
determining a model reliability indicator associated with the impairment analytical model (para. [0081] of Gibbons); and 
determining the confidence level for each of the at least one impairment likelihood based at least on the model reliability indicator (para. [0081] of Gibbons).


Regarding claim 22, the modified invention of Visconti teaches a method wherein receiving the at least one image associated with the individual comprises receiving two or more images associated with the individual (102 in fig. 1 and fig. 7C of Visconti, para. [0068] of Gibbons, a video is composed of at least two images).


Regarding claim 23, the modified invention of Visconti teaches a method wherein defining the impairment of the individual comprises generating an impairment indicator indicating an impairment level of the individual (para. [0034] of Visconti, degree of impairment, para. [0082] of Gibbons) based on the at least one impairment likelihood (para. [0034] of Visconti, probability of impairment) and the respective confidence level associated with each image of the two or more images (para. [0081] of Gibbons).


Regarding claim 32, the claim recites similar subject matter as claim 1 and is therefore rejected for the same reasons as stated above. Furthermore, Visconti teaches a data storage to store one or more impairment analytical models (para. [0037 of Visconti) and a processor (para. [0036] of Visconti).


Regarding claim 33, the claim recites similar subject matter as claim 2 and is therefore rejected for the same reasons as stated above.


Regarding claim 34, the claim recites similar subject matter as claim 3 and is therefore rejected for the same reasons as stated above.


Regarding claim 35, the claim recites similar subject matter as claim 4 and is therefore rejected for the same reasons as stated above.


Regarding claim 36, the claim recites similar subject matter as claim 5 and is therefore rejected for the same reasons as stated above.


Regarding claim 53, the claim recites similar subject matter as claim 22 and is therefore rejected for the same reasons as stated above.


Regarding claim 54, the claim recites similar subject matter as claim 23 and is therefore rejected for the same reasons as stated above.

Claims 6 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visconti (US20170000344), Gibbons et al (US20200121235) and Tyler et al (US9775512) in view of Schultz (US20070124135).
Regarding claim 6, the modified invention of Visconti fails to teach a method further comprising operating the processor to: 
receive at least one audio recording involving the individual; 
identify at least one audio property of the at least one audio recording to analyze; for each audio property: 
select at least one audio analytical model for that audio property; 
apply the at least one audio analytical model to the at least one audio recording to determine a respective impairment likelihood of the individual; and 
determine the confidence level for each of the at least one impairment likelihood based on characteristics associated with at least the applied audio analytical model and that audio property.

However Schultz teaches receiving at least one audio recording involving the individual (para. [0036] voice data); 
identifying at least one audio property of the at least one audio recording to analyze (para. [0039], speech samples); 
for each audio property: 
selecting at least one audio analytical model for that audio property (para. [0038], Baseline speech data may be used as a model); 
applying the at least one audio analytical model to the at least one audio recording to determine a respective impairment likelihood of the individual (para. [0038], Baseline speech data may be used as a model or template that can be used with speech data obtained at a later time to determine if an individual is impaired at the time when subsequent speech samples are obtained); and 
determining the confidence level for each of the at least one impairment likelihood based on characteristics associated with at least the applied audio analytical model and that audio property (para. [0041], confidence levels).

Therefore taking the combined teachings of Visconti, Tyler and Gibbons with Schultz as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Schultz into the method of Visconti, Tyler and Gibbons. The motivation to combine Gibbons, Tyler, Schultz and Visconti would be to detect an impaired individual with low testing costs (para. [0078] of Schultz).


Regarding claim 37, the claim recites similar subject matter as claim 6 and is therefore rejected for the same reasons as stated above.

Claims 25, 26, 56, and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visconti (US20170000344), Gibbons et al (US20200121235) and Tyler et al (US9775512) in view of Trelin et al (US20210264395).
Regarding claim 25, the modified invention of Visconti teaches a method wherein receiving the at least one image associated with the individual comprises receiving: 
a first image depicting a first portion of the individual (102 and 104 in fig. 1 of Visconti).

Visconti fails to teach a second image depicting a second portion of the individual, the second portion of the individual being different from the first portion of the individual.
However Trelin teaches receiving images of an individual including a second image depicting a second portion of the individual, the second portion of the individual being different from the first portion of the individual (para. [0063],  a camera that obtains images of a person's eye, face, iris, retina, gait, and so on).
Therefore taking the combined teachings of Visconti, Tyler and Gibbons with Trelin as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the step of Trelin into the method of Visconti, Tyler and Gibbons. The motivation to combine Gibbons, Tyler, Trelin and Visconti would be to determine sobriety (para. [0063] of Trelin) more efficiently using fewer resources (para. [0005] of Trelin).


Regarding claim 26, the modified invention of Visconti teaches a method wherein receiving the at least one image associated with the individual comprises receiving: 
a first image depicting a first view of a portion of the individual (102 and 104 in fig. 1 of Visconti).

Visconti fails to teach a second image depicting a second view of the portion of the individual, the second view being different from the first view.
However Trelin teaches receiving images of an individual including a second view depicting a second portion of the individual, the second view being different from the first view (para. [0063],  a camera that obtains images of a person's eye, face, iris, retina, gait, and so on).
Therefore taking the combined teachings of Visconti and Gibbons with Trelin as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the step of Trelin into the method of Visconti and Gibbons. The motivation to combine Gibbons, Trelin and Visconti would be to determine sobriety (para. [0063] of Trelin) more efficiently using fewer resources (para. [0005] of Trelin).


Regarding claim 56, the claim recites similar subject matter as claim 25 and is therefore rejected for the same reasons as stated above.


Regarding claim 57, the claim recites similar subject matter as claim 26 and is therefore rejected for the same reasons as stated above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663